UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2164



JOAN WOJCIECHOWSKI,

                                              Plaintiff - Appellant,

          versus


BELL ATLANTIC NETWORK SERVICES, INCORPORATED;
BELL ATLANTIC MARYLAND, INCORPORATED; HOLLY
FRY; THERESA BECK; LINDA PABST,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
3733-L)


Submitted:   March 27, 2002                   Decided:   May 29, 2002


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salisbury,
Maryland, for Appellant. R. Michael Smith, DECHERT, PRICE & RHOADS,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joan     Wojciechowski   appeals   the   district   court’s   order

dismissing her civil action.     We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Wojciechowski v.

Bell Atlantic Network Servs., Inc., No. CA-99-3766-L (D. Md. Aug.

29, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2